UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	August 1, 2014 – January 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamAMT-Free MunicipalFund Semiannual report1 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. Interest the fund receives might be taxable. The value of bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery is gaining steam, with three consecutive quarters of positive GDP growth, accelerated hiring, and rising consumer confidence, which recently hit multi-year highs. U.S. markets, however, have experienced some turbulence since the start of the year. Cheaper energy prices benefit consumers and many businesses, but the sharp decline in oil prices has also fostered uncertainty. A stronger U.S. dollar may hurt profits for many large multinational companies headquartered in the United States that rely on exports for growth. In addition, investors appear to be anticipating when the Federal Reserve will begin raising interest rates. Overseas growth, meanwhile, remains tepid at best. In an economically uncertain environment, it can be worthwhile to consider a range of investment opportunities. Putnam invests across many asset classes and pursues flexible strategies that seek out opportunities for growth or income with careful awareness of risk. Our experienced equity and fixed-income teams employ new ways of thinking and integrate innovative investment ideas into time-tested, traditional strategies. In today’s environment, it is also important to rely on your financial advisor, who can ensure your portfolio matches your individual goals and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees March 13, 2015 Performance snapshot Annualized total return (%) comparison as of 1/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. †Returns for the six-month period are not annualized, but cumulative. 4     AMT-Free Municipal Fund Interview with your fund’s portfolio manager Thalia Meehan, CFA Thalia, what was the municipal bond market environment like during the six-month reporting period ended January31, 2015? Municipal bonds enjoyed solid absolute and relative performance during the reporting period. The asset class, as measured by the Barclays Municipal Bond Index, posted positive monthly gains and a six-month return that surpassed stocks [S&P 500 Index] and bonds [Barclays U.S. Aggregate Bond Index]. The accommodative policies of central banks around the globe to promote growth in their respective economies contributed to an environment of low interest rates, which helped to push municipal bond prices higher. With the U.S. economy further along in its recovery, however, the Federal Reserve terminated its bond-buying stimulus program this past October. The plunging price of oil added a new dimension to the debate on U.S. growth. One of the more immediate effects of falling oil prices is on inflation, which, if it stays low, should grant the Federal Reserve more flexibility to hold off raising rates. Technical [supply/demand] factors also provided price support to municipal bonds, as strong investor demand continued to exceed supply. In addition, there were positive credit developments at the state level as the benefits of stronger U.S. growth rippled throughout the economy. Several states, including California and New York, benefited from their improving economies, disciplined fiscal leadership, and structurally Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. AMT-Free Municipal Fund     5 balanced operations, which in turn led to an improved ratings outlook for those states. Accordingly, upgrades for U.S. public finance rating revisions led downgrades in the fourth quarter of 2014 — the first time since 2008 [Moody’s Investors Service]. How did Putnam AMT-Free Municipal Fund perform against this backdrop? For the six months ended January31, 2015, the fund outperformed its benchmark, the Barclays Municipal Bond Index, and the average return of its Lipper peer group. How was the fund positioned during the reporting period? We maintained our defensive bias in the portfolio because we believed that the municipal bond market’s attractive returns during the period could be attributed primarily to a combination of lower interest rates and strong market technicals. We kept the fund’s duration positioning, or interest-rate sensitivity, below that of its Lipper peer group. This included maintaining a slightly higher-than-average cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We also believed that carrying a slightly higher-than-average cash balance gave us greater flexibility to act swiftly when timely investment opportunities presented themselves. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 1/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     AMT-Free Municipal Fund “We currently plan to maintain our underweight exposure to Puerto Rico, given our negative credit outlook for the Commonwealth.” Thalia Meehan specific revenue-generating projects. While we believed that conditions were improving at the state and local levels, we continued to underweight local general obligation [G.O.] bonds relative to the benchmark. These securities rely on the taxing power of the issuer and the health of the local economy to make payments from property taxes or sales and income taxes. Relative to the benchmark, the fund retained an overweight exposure to municipal bonds rated Baa. In terms of sectors, we favored transportation, higher education, and essential service utilities bonds in the portfolio relative to the fund’s Lipper peer group. Overall, this positioning contributed positively to performance. Our shorter-duration interest-rate positioning was one of the biggest detractors from relative performance versus our Lipper peers, as interest rates moved lower during the period. Underweight exposures to Puerto Rico bonds also dampened results as compared with the fund’s Lipper peer group. However, we currently plan to maintain our underweight exposure to issuers in Puerto Rico, given our negative credit outlook for the Commonwealth. Finally, our underweight to non-rated bonds versus our Lipper peers was a headwind for performance, as demand Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/15. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. AMT-Free Municipal Fund     7 for high-yield municipal bonds helped push prices higher. What is contributing to the imbalance in supply and demand? The declining volume of new long-term municipal bonds coming to market was due in part to state and local governments undertaking fewer projects while turning their fiscal attention toward funding employee pensions and other fixed costs in their budgets. Combined with maturing debt and early redemptions of existing municipal bonds, the municipal bond market contracted 4% to $3.6 trillion in 2014, according to Bloomberg. Meanwhile, crossover buyers and hedge fund investors, who appeared to have been drawn to the competitive yields and attractive relative value offered by this asset class rather than by its tax benefit, joined traditional tax-sensitive retail investors to create strong demand. Consequently, the municipal market saw positive inflows to tax-free mutual funds in 2014 — making the year one of the best on record for the asset class, historically speaking. Tax-free high-yield and intermediate-term bond funds were the primary beneficiaries of this strong investor interest. Some isolated credit situations continue to make headlines, but would you say that the creditworthiness of the municipal bond market remains strong? While revenue growth has been sluggish in comparison with past recoveries, we believe Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     AMT-Free Municipal Fund the overall fiscal health and creditworthiness of the municipal bond market improved during 2014. Of course, there are outliers, but for the most part, these have been isolated credit situations, in our view. Despite a volatile year that included a downgrade to below investment grade and fluctuating bond performance, Puerto Rico underperformed the broader municipal market but still managed to post positive returns during 2014. We continue to maintain a negative fundamental outlook on the territory given the continued contraction of the island’s economy, which we believe will continue to weigh on credits of the various issuing entities. In Detroit, Michigan, and Stockton, California, we saw the bankruptcy processes play out. The outcomes call into question the long-held notion that G.O. bonds are safer than revenue bonds. What should tax-sensitive investors know about the alternative minimum tax [AMT] as we enter 2015? The AMT is a separate, parallel income tax system introduced in 1969 that disallows some popular tax breaks and certain itemized deductions to make sure wealthier taxpayers pay their share of taxes. The Urban-Brookings Tax Policy Center estimates that 3.8 million taxpayers filing in 2015 will be subject to the AMT and will pay an average AMT of $7,028 [Aggregate AMT Projections, 2011–2022]. Putnam AMT-Free Municipal Fund is actively managed to avoid bonds whose income would be subject to the AMT, thereby helping to reduce taxpayers’ tax burden. There have not been any new developments with regard to the AMT since the American Taxpayer Relief Act of 2012. This legislation set a higher permanent exemption for 2012 and indexed that exemption amount and other AMT parameters for inflation going forward. Looking ahead, we do not foresee any changes to the AMT, as we believe it is unlikely that Congress will enact any major overhaul of the tax code in today’s polarized political environment. What factors are likely to influence the performance of municipal bonds in the coming months? While investors should stay mindful of the long-term potential for tax reform, we believe the most significant driver of municipal bond returns in 2015 will be the Fed’s interest-rate policy and its effect on demand for the asset class. At their closely watched meeting this past December, Fed officials modified their policy statement by adding that they “can be patient” on the timing of rate increases. But questions about the timing of an increase are likely to dominate the public discourse until the central bank implements its first rate increase. Accordingly, we believe the Fed’s actions, along with the direction of longer-term U.S. Treasuries, will highly influence the performance of municipal bonds in 2015. Lower oil and energy prices should be a net positive for the municipal bond market, in our opinion. Certain sectors, such as transportation — notably airlines — and toll roads, could see a positive impact from the decline in prices. However, we believe oil-producing states, such as Texas, North Dakota, and Alaska, are likely to see falling revenues as production decreases or ceases for a period of time. In the cases of Alaska and North Dakota, however, these states do not issue much municipal bond debt and have set aside what we believe are healthy reserves to ease budget pressures that typically accompany such a downturn. In the case of Texas, we believe the decline in oil and energy prices is likely to be more widely felt. If oil prices remain low for an extended period of time, affected issuers may come under more pressure and be subject to credit downgrades or defaults, in our view. The susceptibility of local G.O. bonds to macroeconomic AMT-Free Municipal Fund     9 developments, such as a sharp decline in oil prices, reinforces our predisposition to underweight G.O. bonds in the portfolio relative to the benchmark. In this environment, we will continue to manage the fund with an eye toward keeping its interest-rate sensitivity lower than that of its Lipper peers. As part of this strategy, we believe overweighting bonds rated A and Baa while managing duration with cash and security selection will be the best path. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS How can an increase in the unemployment rate — to 5.7% in January2015 from 5.6% in December2014 — mean good news? The answer: More than one million people entered the workforce in January —which includes those actively seeking work. This is good news because it appeared that many people had abandoned looking for a job altogether in the wake of the Great Recession. That’s changing. The labor participation rate ticked up to 62.9% in January from 62.7% in December, according to the Bureau of Labor Statistics (BLS). Many believe that, for the economic recovery to continue, more people who have been sitting on the sidelines will need to reenter the labor market, even though they may not land a job right away. The BLS also noted that 257,000 jobs were added in January, slightly above expectations. More importantly, figures from previous months were revised higher: There were 329,000 additional jobs in December and an even more impressive 423,000 jobs in November. The BLS also reported a gain in average hourly earnings, which rose 0.5% in January after declining slightly in December. Wage growth might be luring people back to the workforce, particularly within lower-paying industries such as retail. 10     AMT-Free Municipal Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/15 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 6.15% 6.01% 6.15% 6.15% 5.50% 5.50% 5.91% 5.79% 5.97% 10 years 54.67  48.48  47.03  47.03  43.21  43.21  50.36  45.48  54.37  Annualaverage 4.46  4.03  3.93  3.93  3.66  3.66  4.16  3.82  4.44  5 years 30.61  25.38  26.60  24.60  25.71  25.71  28.80  24.62  32.11  Annualaverage 5.49  4.63  4.83  4.50  4.68  4.68  5.19  4.50  5.73  3 years 13.71  9.16  11.61  8.61  11.08  11.08  12.76  9.10  14.50  Annualaverage 4.38  2.96  3.73  2.79  3.57  3.57  4.09  2.95  4.62  1 year 10.05  5.65  9.44  4.44  9.18  8.18  9.73  6.16  10.30  6 months 5.11  0.90  4.84  –0.16  4.69  3.69  4.95  1.54  5.22  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. AMT-Free Municipal Fund     11 Comparative index returns For periods ended 1/31/15 Barclays Municipal Bond Index Lipper General & Insured Municipal Debt Funds category average* Annual average (life of fund) 6.92%    6.41%    10 years 60.17     50.66     Annual average 4.82     4.16     5 years 30.20     31.18     Annual average 5.42     5.56     3 years 12.87     13.69     Annual average 4.12     4.36     1 year 8.86     9.58     6 months 4.52     4.78     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/15, there were 263, 258, 233, 210, 156, and 30 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 Class A Class B Class C Class M Class Y (inceptiondates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 6.11% 5.96% 6.11% 6.11% 5.46% 5.46% 5.87% 5.75% 5.93% 10 years 53.54  47.40  45.95  45.95  42.16  42.16  49.26  44.41  53.13  Annualaverage 4.38  3.96  3.85  3.85  3.58  3.58  4.09  3.74  4.35  5 years 29.23  24.06  25.19  23.19  24.31  24.31  27.45  23.31  30.73  Annualaverage 5.26  4.41  4.60  4.26  4.45  4.45  4.97  4.28  5.51  3 years 14.76  10.17  12.64  9.64  12.18  12.18  13.88  10.18  15.56  Annualaverage 4.70  3.28  4.05  3.12  3.91  3.91  4.43  3.28  4.94  1 year 10.11  5.70  9.42  4.42  9.31  8.31  9.78  6.22  10.35  6 months 3.52  –0.62  3.13  –1.87  3.11  2.11  3.37  0.01  3.64  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12     AMT-Free Municipal Fund Fund price and distribution information For the six-month period ended 1/31/15 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.281984 $0.234028 $0.222231 $0.261212 $0.299988 Capital gains 2 — Total $0.281984 $0.234028 $0.222231 $0.261212 $0.299988 Share value Beforesales charge After sales charge Net asset value Net asset value Beforesales charge After sales charge Net asset value 7/31/14 $15.26 $15.90 $15.27 $15.30 $15.30 $15.81 $15.27 1/31/15 15.75 16.41 15.77 15.79 15.79 16.32 15.76 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 3.54% 3.39% 2.92% 2.76% 3.26% 3.16% 3.76% Taxable equivalent 4 6.25 5.99 5.16 4.88 5.76 5.58 6.64 Current 30-day SEC yield 5 N/A 1.46 0.91 0.77 N/A 1.22 1.75 Taxable equivalent 4 N/A 2.58 1.61 1.36 N/A 2.16 3.09 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. AMT-Free Municipal Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/14 0.78% 1.40% 1.55% 1.05% 0.55% Annualized expense ratio for the six-month period ended 1/31/15 0.77% 1.39% 1.54% 1.04% 0.54% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2014, to January 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.98 $7.18 $7.95 $5.37 $2.79 Ending value (after expenses) $1,051.10 $1,048.40 $1,046.90 $1,049.50 $1,052.20 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     AMT-Free Municipal Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2015, use the following calculation method. To find the value of your investment on August 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.92 $7.07 $7.83 $5.30 $2.75 Ending value (after expenses) $1,021.32 $1,018.20 $1,017.44 $1,019.96 $1,022.48 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. AMT-Free Municipal Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     AMT-Free Municipal Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2015, Putnam employees had approximately $470,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. AMT-Free Municipal Fund     17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     AMT-Free Municipal Fund The fund’s portfolio 1/31/15 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds GNMA Coll. Government National Mortgage Association Collateralized NATL National Public Finance Guarantee Corp. PSFG Permanent School Fund Guaranteed SGI Syncora Guarantee, Inc. VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.8%)* Rating** Principalamount Value Alabama (0.8%) AL State Port Auth. Docks Fac. Rev. Bonds, 6s, 10/1/40 A– $1,000,000 $1,169,190 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,500,000 1,756,560 2,925,750 Alaska (1.0%) Anchorage, G.O. Bonds, Ser. D, AMBAC, 5s, 8/1/25 AAA 3,420,000 3,786,214 3,786,214 Arizona (4.9%) AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/44 AA– 2,000,000 2,325,900 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa1 1,000,000 1,121,270 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA 750,000 836,820 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,417,294 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/28 AA 1,000,000 1,179,940 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. E, 5 3/4s, 6/1/34 A3 3,250,000 3,455,758 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 1,400,000 1,623,944 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5 1/2s, 12/1/29 A– 1,000,000 1,248,220 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. C, AGM, 5s, 9/1/35 AA 2,000,000 2,278,760 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa2 1,750,000 2,053,205 18,541,111 AMT-Free Municipal Fund     19 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value California (17.3%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6 1/8s, 7/1/41 BBB+/F $500,000 $584,115 Bay Area Toll Auth. of CA Rev. Bonds (Toll Bridge), Ser. S-4, 5s, 4/1/33 A1 800,000 938,368 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 1,000,000 1,184,790 (Northern CA Retired Officers), 5s, 1/1/20 A+ 350,000 412,843 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa1 1,000,000 1,159,870 (Biola U.), 5s, 10/1/38 Baa1 1,200,000 1,314,612 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 5 7/8s, 5/15/29 A+ 1,500,000 1,777,230 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 5,000,000 6,154,750 5s, 11/1/43 Aa3 1,000,000 1,172,040 5s, 2/1/38 Aa3 3,000,000 3,507,090 CA State Pub. Wks. Board Rev. Bonds (Riverside Campus), Ser. B, 6s, 4/1/25 A1 3,000,000 3,601,470 Ser. G-1, 5 1/4s, 10/1/23 A1 3,000,000 3,524,700 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sr. Living — Presbyterian Homes), 6 5/8s, 11/15/24 BBB– 2,000,000 2,364,520 (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 1,550,000 1,697,235 (St. Joseph), NATL, 5 1/8s, 7/1/24 AA– 2,000,000 2,280,100 AGM, 5s, 11/15/44 AA 500,000 585,120 Chula Vista, Muni. Fin. Auth. Special Tax Bonds, 5 1/2s, 9/1/30 BBB+ 800,000 931,056 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, AMBAC, zero%, 6/1/24 A1 5,000,000 3,858,000 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero%, 8/1/17 Aa2 2,100,000 2,050,986 Infrastructure & Econ. Dev. Bank Rev. Bonds (J. David Gladstone Inst.), Ser. A, 5s, 10/1/31 A– 1,000,000 1,157,080 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. A, 5s, 5/15/40 AA 1,000,000 1,146,900 Ser. B, 5s, 5/15/33 AA– 500,000 588,045 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 750,000 1,075,950 Merced, City School Dist. G.O. Bonds (Election of 2003), NATL zero%, 8/1/25 AA– 1,190,000 850,255 zero%, 8/1/24 AA– 1,125,000 841,703 zero%, 8/1/23 AA– 1,065,000 834,704 zero%, 8/1/22 AA– 1,010,000 826,766 20     AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value California cont. Northern CA Pwr. Agcy. Rev. Bonds (Hydroelec. Project No. 1), Ser. A 5s, 7/1/31 A+ $500,000 $581,475 5s, 7/1/30 A+ 500,000 586,260 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election 2006), Ser. A, 6 1/2s, 8/1/24 BBB/P 2,500,000 2,950,325 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lanes), 5s, 8/15/30 AA– 530,000 625,861 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero%, 12/1/21 AA– 5,500,000 4,607,900 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/27 A2 500,000 585,950 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.), Ser. F, 5s, 5/1/40 A1 1,250,000 1,386,363 San Francisco, City & Cnty., Redev. Agcy. Cmnty. Successor Tax Alloc. Bonds (Mission Bay’s), Ser. A, 5s, 8/1/43 BBB+ 350,000 387,618 Santa Ana, Fin. Auth. Lease Rev. Bonds (Police Admin. & Holding) NATL, 6 1/4s, 7/1/17 AA– 1,840,000 2,070,681 NATL, U.S. Govt. Coll, 6 1/4s, 7/1/17 (Escrowed to Maturity) AA– 1,840,000 2,091,988 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 1/4s, 1/1/24 AA– 1,000,000 1,150,860 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 AA– 1,000,000 1,124,620 Ventura Cnty., COP (Pub. Fin. Auth. III), 5s, 8/15/20 AA+ 1,000,000 1,166,110 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 375,000 421,324 66,157,633 Colorado (2.6%) CO State Hlth. Fac. Auth. Rev. Bonds (Valley View Assn.), 5 1/4s, 5/15/42 A– 2,000,000 2,154,380 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB– 1,850,000 1,988,584 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. B, 5 1/4s, 11/15/32 A2 1,500,000 1,811,505 Ser. B, 5s, 11/15/37 A1 1,000,000 1,155,840 E-ub. Hwy. Auth. Rev. Bonds Ser. C1, NATL, 5 1/2s, 9/1/24 AA– 1,000,000 1,029,200 Ser. A, NATL, zero%, 9/1/34 AA– 3,525,000 1,706,664 9,846,173 District of Columbia (0.7%) DC G.O. Bonds, Ser. C, 5s, 6/1/38 Aa2 500,000 593,770 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Dulles Metrorail), 5s, 10/1/53 Baa1 2,000,000 2,203,060 2,796,830 AMT-Free Municipal Fund     21 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Florida (5.8%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 (Prerefunded 4/1/19) A3 $1,250,000 $1,558,763 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. O, 5 3/8s, 10/1/29 A1 1,000,000 1,163,410 Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A-1, 4 1/4s, 5/1/34 A– 360,000 369,882 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 AA– 6,000,000 6,573,480 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,000,000 2,148,080 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/34 Aa3 1,000,000 1,170,810 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A3 1,000,000 1,128,950 Orange Cnty., Hlth. Facs. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5s, 8/1/34 A–/F 1,000,000 1,109,170 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, AGM, 5s, 7/1/25 AA 500,000 603,565 Orlando Cmnty. Redev. Agcy. Tax Alloc. Bonds (Republic Drive/Universal), 5s, 4/1/23 A–/F 1,630,000 1,814,109 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 3,000,000 3,354,630 South Lake Hosp. Dist. Rev. Bonds (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa1 660,000 754,037 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Allocation Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 240,000 272,167 22,021,053 Georgia (1.7%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/34 A1 200,000 236,376 5s, 1/1/32 A1 2,850,000 3,388,223 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 Aa3 1,500,000 1,845,765 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 900,000 1,024,947 6,495,311 Guam (0.3%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,126,430 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA 200,000 235,176 1,361,606 Hawaii (0.1%) HI State Dept. Budget & Fin. Rev. Bonds (Kahala Sr. Living Cmnty.), 5 1/4s, 11/15/37 BBB/F 250,000 274,205 274,205 Illinois (7.9%) Chicago, G.O. Bonds, Ser. A 5s, 1/1/34 A+ 700,000 751,457 5s, 1/1/33 A+ 2,000,000 2,124,580 22     AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Illinois cont. Chicago, Board of Ed. G.O. Bonds, Ser. A, NATL, 5 1/4s, 12/1/19 AA– $1,500,000 $1,505,370 Chicago, Motor Fuel Tax Rev. Bonds, AGM, 5s, 1/1/31 AA+ 500,000 578,500 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 700,000 834,820 Ser. D, 5 1/4s, 1/1/33 A2 1,000,000 1,172,700 Ser. F, 5s, 1/1/40 A2 1,045,000 1,144,703 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5s, 1/1/39 AA– 1,065,000 1,211,651 Chicago, Wtr. Wks Rev. Bonds (2nd Lien), 5s, 11/1/39 AA– 675,000 775,359 Cicero, G.O. Bonds, Ser. A, AGM, 5s, 1/1/20 AA 1,000,000 1,145,620 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, NATL, 5 3/4s, 11/1/28 (Prerefunded 11/1/18) AA– 1,500,000 1,765,245 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 1,000,000 1,086,820 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 A– 1,575,000 1,691,755 IL State G.O. Bonds 5 1/4s, 2/1/30 A3 500,000 571,145 5s, 3/1/34 A3 1,000,000 1,080,240 5s, 8/1/21 A3 1,000,000 1,150,240 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 (Prerefunded 7/1/16) AA 1,250,000 1,332,500 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/22 AA– 5,500,000 4,530,900 Regl. Trans. Auth. Rev. Bonds, Ser. A, AMBAC, 8s, 6/1/17 Aa3 5,000,000 5,578,250 30,031,855 Indiana (0.7%) IN Muni. Pwr. Agcy. Supply Syst. Rev. Bonds, Ser. B, 5 3/4s, 1/1/29 A1 1,000,000 1,173,620 IN State Fin. Auth. Rev. Bonds (BHI Sr. Living), 5 3/4s, 11/15/41 BBB+/F 1,000,000 1,115,530 Rockport, Poll. Control Mandatory Put Bonds (6/1/18) (Indiana Michigan Pwr. Co.), 1 3/4s, 6/1/25 Baa1 300,000 303,495 2,592,645 Kansas (0.4%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 1,455,000 1,560,764 1,560,764 Kentucky (0.7%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 500,000 598,000 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.) Ser. A, 6 1/4s, 6/1/39 A– 800,000 919,744 Ser. B, 5 5/8s, 9/1/39 A– 1,000,000 1,106,900 2,624,644 AMT-Free Municipal Fund     23 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Louisiana (1.1%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A2 $3,000,000 $3,107,670 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5s, 5/15/23 A 800,000 956,656 4,064,326 Maryland (0.7%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (U. of MD Med. Syst.), AMBAC, 5 1/4s, 7/1/28 A2 2,000,000 2,248,980 (Peninsula Regl. Med. Ctr.), 5s, 7/1/45 A2 500,000 580,540 2,829,520 Massachusetts (4.2%) MA Edl. Fin. Auth. Rev. Bonds, Ser. A, 5 1/2s, 1/1/22 AA 1,000,000 1,160,130 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 1,000,000 1,107,470 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 6.8s, 4/15/22 BBB 700,000 779,954 (Emerson College), Ser. A, 5 1/2s, 1/1/30 Baa1 2,000,000 2,279,440 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 500,000 539,705 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton), Ser. 1, 5 3/4s, 12/1/42 (Prerefunded 5/1/19) BBB+ 1,000,000 1,202,310 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 2,000,000 2,361,540 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 1,815,000 2,124,621 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 1,650,000 1,901,130 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 162, FNMA Coll, FHLMC Coll., 2 3/4s, 12/1/41 Aa2 720,000 738,432 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 1,500,000 1,750,560 15,945,292 Michigan (4.0%) Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,575,000 1,736,800 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/27 A2 1,000,000 1,197,340 MI State Fin. Auth. Rev. Bonds Ser. H-1, 5s, 10/1/39 AA– 525,000 608,638 (Detroit Wtr. & Swr.), Ser. C-6, 5s, 7/1/33 BBB+ 140,000 153,994 MI State Hosp. Fin. Auth. Rev. Bonds, Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) A1 1,000,000 1,220,660 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 4,000,000 5,135,400 Midland Cnty., Bldg. Auth. Rev. Bonds, AGM, 5s, 10/1/25 AA 1,000,000 1,139,840 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/27 AA 1,775,000 1,984,308 Western MI U. Rev. Bonds, AGM, 5s, 11/15/28 AA 2,000,000 2,230,020 15,407,000 24     AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Minnesota (1.4%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, 5s, 1/1/32 A $500,000 $591,375 Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB+ 1,350,000 1,432,391 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB 1,500,000 1,603,545 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A2 1,800,000 1,926,018 5,553,329 Mississippi (0.6%) MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 1,750,000 1,974,595 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. D-1, GNMA Coll, FNMA Coll, FHLMC Coll., 6.1s, 6/1/38 Aaa 370,000 395,068 2,369,663 Missouri (1.6%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5 3/4s, 6/1/39 A+ 1,150,000 1,335,564 MO State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood), Ser. A, 5s, 6/1/37 A 2,200,000 2,476,540 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,000,000 2,249,200 6,061,304 Nebraska (0.3%) Central Plains, Energy Rev. Bonds (NE Gas No. 3), 5s, 9/1/32 A– 1,000,000 1,128,100 1,128,100 Nevada (1.4%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 525,000 618,986 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5s, 8/1/20 BBB– 500,000 547,135 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.03s, 6/1/42 VMIG1 4,145,000 4,145,000 5,311,121 New Jersey (1.0%) NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 1,000,000 1,123,380 NJ State Tpk. Auth. Rev. Bonds, Ser. A, 5s, 1/1/33 A+ 1,350,000 1,595,349 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. B, 5 1/4s, 6/15/36 A2 1,000,000 1,125,730 3,844,459 New Mexico (0.3%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/42 BBB– 980,000 1,008,841 1,008,841 New York (6.4%) Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM 5 3/4s, 5/1/28 Aa2 2,275,000 2,622,734 5 3/4s, 5/1/27 Aa2 5,590,000 6,446,376 AMT-Free Municipal Fund     25 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5 3/4s, 2/15/47 A2 $1,000,000 $1,176,590 Metro. Trans. Auth. Rev. Bonds, Ser. D, 5s, 11/15/36 AA– 3,000,000 3,438,810 NY City, G.O. Bonds, Ser. D-1, 5s, 10/1/36 Aa2 1,400,000 1,633,968 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, Ser. AA, 5s, 6/15/34 AA+ 1,000,000 1,164,760 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds (Fiscal 2015), Ser. S-1, 5s, 7/15/43 Aa2 1,000,000 1,182,220 NY State Dorm. Auth. Rev. Bonds, Ser. A 5s, 3/15/44 AAA 1,000,000 1,194,500 5s, 3/15/38 AAA 1,000,000 1,184,960 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 2,000,000 2,359,760 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 900,000 1,071,342 Syracuse, Indl. Dev. Agcy. School Fac. Rev. Bonds (Syracuse City School Dist.), Ser. A, AGM, 5s, 5/1/25 Aa2 1,000,000 1,129,660 24,605,680 North Carolina (0.6%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 500,000 539,210 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, 5 1/2s, 1/1/26 A– 1,500,000 1,728,150 2,267,360 Ohio (4.3%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 500,000 421,245 5 3/8s, 6/1/24 B3 2,195,000 1,924,708 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (Friendship Village of Dublin Oblig. Group), 5s, 11/15/34 A–/F 700,000 770,448 Hamilton Cnty., Sales Tax Rev. Bonds, Ser. A, 5s, 12/1/32 A2 2,000,000 2,275,540 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AA 2,000,000 2,236,360 Lucas Cnty., Hlth. Care Fac. Rev. Bonds (Sunset Retirement Cmntys.), 5 1/2s, 8/15/30 A–/F 650,000 732,576 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, GNMA Coll., FNMA Coll., 5s, 11/1/28 Aaa 435,000 461,718 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 750,000 855,263 OH State Air Quality Dev. Auth., Poll. Control Mandatory Put Bonds (4/1/20) (FirstEnergy Nuclear Generation, LLC), Ser. B, 3 5/8s, 10/1/33 Baa3 1,000,000 1,055,100 OH State Higher Edl. Fac. Rev. Bonds (U. of Dayton), Ser. A, 5 5/8s, 12/1/41 A2 1,000,000 1,162,490 26     AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Ohio cont. OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/32 A1 $700,000 $833,658 5s, 2/15/48 A1 1,250,000 1,409,163 OH State Wtr. Dev. Auth. Poll. Control Mandatory Put Bonds (6/3/19) (FirstEnergy Nuclear Generation, LLC), 4s, 12/1/33 Baa3 1,550,000 1,671,257 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group), Ser. A, 5 3/4s, 7/1/33 A 500,000 596,175 16,405,701 Oklahoma (0.5%) OK State Tpk. Auth. VRDN, Ser. F, 0.02s, 1/1/28 VMIG1 2,000,000 2,000,000 2,000,000 Oregon (0.3%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 390,000 436,894 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 750,000 891,825 1,328,719 Pennsylvania (7.8%) Allegheny Cnty., G.O. Bonds, Ser. C-72, 5 1/4s, 12/1/32 AA– 670,000 796,389 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (U. of Pittsburgh Med.), 5 5/8s, 8/15/39 Aa3 500,000 587,610 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A, 5s, 5/1/42 Baa2 700,000 764,274 Berks Cnty., Muni. Auth. Rev. Bonds (Reading Hosp. & Med. Ctr.), Ser. A-3, 5 1/2s, 11/1/31 AA– 3,000,000 3,556,260 Dallas, Area Muni. Auth. U. Rev. Bonds (Misericordia U.), 5s, 5/1/29 Baa3 300,000 335,505 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 6s, 6/1/29 A 2,500,000 2,980,925 Delaware River Port Auth. PA & NJ Rev. Bonds, 5s, 1/1/30 A 3,000,000 3,563,940 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 5s, 1/1/27 A– 950,000 1,015,655 Montgomery Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-1, 5 1/4s, 11/15/16 BBB+ 1,100,000 1,187,582 PA Econ. Dev. Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Co.), 6.2s, 4/1/39 A1 1,900,000 2,188,116 PA State Higher Edl. Fac. Auth. Student Hsg. Rev. Bonds (East Stroudsburg U.), 5s, 7/1/31 Baa3 1,760,000 1,879,170 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Co. Area Cmnty. College), 5s, 6/15/33 AA 1,885,000 2,131,030 PA State Tpk. Comm. Rev. Bonds, Ser. A, 5s, 12/1/38 A1 650,000 761,098 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5 1/4s, 8/1/40 A– 1,400,000 1,601,040 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds, 5s, 11/1/26 A1 2,220,000 2,660,182 AMT-Free Municipal Fund     27 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Pennsylvania cont. Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA $1,225,000 $1,371,890 Pittsburgh, G.O. Bonds, Ser. B, 5s, 9/1/25 A1 1,250,000 1,490,075 Wilkes-Barre, Fin. Auth. Rev. Bonds (U. of Scranton), 5s, 11/1/40 A 1,000,000 1,122,100 29,992,841 Puerto Rico (0.5%) Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 3/8s, 8/1/39 BBB– 910,000 641,031 Ser. C, 5 1/4s, 8/1/41 BBB– 970,000 682,958 Ser. C, 5s, 8/1/40 BBB 1,000,000 732,500 2,056,489 South Carolina (1.3%) SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 3,000,000 3,722,100 Ser. A, 5 1/2s, 12/1/54 AA– 1,000,000 1,195,710 4,917,810 Tennessee (0.6%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,850,000 2,131,108 2,131,108 Texas (9.1%) Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 Baa2 300,000 342,636 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 2,500,000 2,708,750 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 (Prerefunded 2/15/18) Aaa 2,500,000 2,901,550 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 900,000 1,021,626 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of Greater Houston), Ser. A, 5s, 6/1/38 Baa3 500,000 545,435 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.03s, 12/1/24 A-1+ 3,400,000 3,400,000 La Joya, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 (Prerefunded 2/15/18) Aaa 2,500,000 2,826,625 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 600,000 694,944 New Hope, Cultural Ed. Facs. Fin. Corp. Rev. Bonds (Collegiate Hsg.-Tarleton St.), 5s, 4/1/29 Baa3 500,000 556,655 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 530,000 590,054 North TX, Thruway Auth. Rev. Bonds (First Tier), Ser. A, 6 1/4s, 1/1/24 A2 3,500,000 4,162,480 North TX, Tollway Auth. Rev. Bonds, Ser. A, NATL, 5 1/8s, 1/1/28 AA– 1,500,000 1,657,320 Pharr, San Juan — Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 2,000,000 2,224,560 28     AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Texas cont. Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– $1,000,000 $1,071,990 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 1,000,000 1,199,360 TX Private Activity Surface Trans. Corp. Rev. Bonds (LBJ Infrastructure), 7s, 6/30/40 Baa3 500,000 606,885 TX State G.O. Bonds (Trans. Auth.), Ser. A, 5s, 10/1/44 Aaa 3,750,000 4,517,775 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/28 A3 1,000,000 1,136,140 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1st Tier), Ser. A, 5s, 8/15/41 A3 2,150,000 2,422,470 34,587,255 Virginia (0.5%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A2 1,575,000 1,816,117 1,816,117 Washington (3.1%) WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 1/8s, 10/1/24 Baa1 2,500,000 2,809,050 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,000,000 1,167,580 Ser. B, NATL, 5s, 2/15/27 AA– 1,025,000 1,110,024 WA State Pub. Pwr. Supply Syst. Rev. Bonds (Nuclear No. 3), Ser. B, NATL, 7 1/8s, 7/1/16 Aa1 6,000,000 6,567,840 11,654,494 West Virginia (0.1%) WV State Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa1 500,000 556,510 556,510 Wisconsin (1.7%) WI Dept. of Trans. Rev. Bonds, Ser. 1, 5s, 7/1/31 AA+ 1,225,000 1,449,089 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,000,000 2,397,640 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 1,250,000 1,536,550 (Three Pillars Sr. Living), 5s, 8/15/33 A–/F 1,000,000 1,104,360 6,487,639 Wyoming (0.5%) Sweetwater Cnty., Poll. Control Rev. Bonds (Idaho Power Co.), 5 1/4s, 7/15/26 A1 1,800,000 2,093,040 2,093,040 TOTAL INVESTMENTS Total investments (cost $336,594,014) $377,439,512 AMT-Free Municipal Fund     29 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $381,899,915. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 17.4% Health care 16.1 Transportation 13.6 Local debt 13.2 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 11.2% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $377,439,512 $— Totals by level $— $377,439,512 $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 30     AMT-Free Municipal Fund Statement of assets and liabilities 1/31/15 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $336,594,014) $377,439,512 Cash 1,717,160 Interest and other receivables 4,034,276 Receivable for shares of the fund sold 374,127 Receivable for sales of delayed delivery securities (Note 1) 75,300 Prepaid assets 35,720 Total assets 383,676,095 LIABILITIES Payable for investments purchased 574,775 Payable for shares of the fund repurchased 505,228 Payable for compensation of Manager (Note 2) 138,576 Payable for custodian fees (Note 2) 2,413 Payable for investor servicing fees (Note 2) 29,583 Payable for Trustee compensation and expenses (Note 2) 133,247 Payable for administrative services (Note 2) 3,173 Payable for distribution fees (Note 2) 88,581 Distributions payable to shareholders 239,974 Other accrued expenses 60,630 Total liabilities 1,776,180 Net assets $381,899,915 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $350,002,888 Undistributed net investment income (Note 1) 176,347 Accumulated net realized loss on investments (Note 1) (9,124,818) Net unrealized appreciation of investments 40,845,498 Total — Representing net assets applicable to capital shares outstanding $381,899,915 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($321,836,396 divided by 20,435,656 shares) $15.75 Offering price per class A share (100/96.00 of $15.75)* $16.41 Net asset value and offering price per class B share ($3,182,663 divided by 201,872 shares)** $15.77 Net asset value and offering price per class C share ($26,917,972 divided by 1,704,627 shares)** $15.79 Net asset value and redemption price per class M share ($1,015,799 divided by 64,320 shares) $15.79 Offering price per class M share (100/96.75 of $15.79)† $16.32 Net asset value, offering price and redemption price per class Y share ($28,947,085 divided by 1,836,768 shares) $15.76 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. AMT-Free Municipal Fund     31 Statement of operations Six months ended 1/31/15 (Unaudited) INTEREST INCOME $8,535,016 EXPENSES Compensation of Manager (Note 2) $826,545 Investor servicing fees (Note 2) 90,481 Custodian fees (Note 2) 4,862 Trustee compensation and expenses (Note 2) 2,300 Distribution fees (Note 2) 527,735 Administrative services (Note 2) 5,652 Other 104,269 Total expenses 1,561,844 Expense reduction (Note 2) (181) Net expenses 1,561,663 Net investment income 6,973,353 Net realized gain on investments (Notes 1 and 3) 1,895,711 Net unrealized appreciation of investments during the period 10,224,377 Net gain on investments 12,120,088 Net increase in net assets resulting from operations $19,093,441 The accompanying notes are an integral part of these financial statements. 32     AMT-Free Municipal Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/15* Year ended 7/31/14 Operations: Net investment income $6,973,353 $14,781,923 Net realized gain (loss) on investments 1,895,711 (5,189,073) Net unrealized appreciation of investments 10,224,377 17,419,825 Net increase in net assets resulting from operations 19,093,441 27,012,675 Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (136,105) (92,603) Class B (1,233) (1,001) Class C (10,939) (9,423) Class M (400) (294) Class Y (11,179) (7,604) From tax-exempt net investment income Class A (5,803,306) (12,493,879) Class B (45,979) (105,114) Class C (368,579) (891,692) Class M (16,438) (35,492) Class Y (537,882) (1,051,608) Decrease from capital share transactions (Note 4) (21,009,525) (50,672,181) Total decrease in net assets (8,848,124) (38,348,216) NET ASSETS Beginning of period 390,748,039 429,096,255 End of period (including undistributed net investment income of $176,347 and $135,034, respectively) $381,899,915 $390,748,039 *  Unaudited. The accompanying notes are an integral part of these financial statements. AMT-Free Municipal Fund     33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A January 31, 2015** $15.26 .28 .49 .77 (.28) (.28) — — $15.75 5.11* $321,836 .39* 1.84* 5* July 31, 2014 14.74 .57 .52 1.09 (.57) (.57) — — 15.26 7.56 333,666 .78 3.85 11 July 31, 2013 15.75 .55 (1.01) (.46) (.55) (.55) — — 14.74 (3.06) 356,787 .77 3.54 16 July 31, 2012 14.66 .61 1.08 1.69 (.60) (.60) — — 15.75 11.77 398,419 .78 3.98 10 July 31, 2011 14.92 .63 (.26) .37 (.63) (.63) —c —d 14.66 2.58 332,098 .77 4.34 25 July 31, 2010 14.27 .63 .64 1.27 (.62) (.62) —c — 14.92 8.99 378,440 .79e 4.24e 13 Class B January 31, 2015** $15.27 .23 .50 .73 (.23) (.23) — — $15.77 4.84* $3,183 .70* 1.53* 5* July 31, 2014 14.76 .48 .51 .99 (.48) (.48) — — 15.27 6.82 2,958 1.40 3.24 11 July 31, 2013 15.76 .46 (1.01) (.55) (.45) (.45) — — 14.76 (3.59) 3,826 1.38 2.92 16 July 31, 2012 14.67 .52 1.08 1.60 (.51) (.51) — — 15.76 11.09 3,654 1.40 3.37 10 July 31, 2011 14.94 .54 (.27) .27 (.54) (.54) —c —d 14.67 1.84 3,774 1.39 3.68 25 July 31, 2010 14.29 .54 .64 1.18 (.53) (.53) —c — 14.94 8.36 8,780 1.41e 3.61e 13 Class C January 31, 2015** $15.30 .22 .49 .71 (.22) (.22) — — $15.79 4.69* $26,918 .77* 1.46* 5* July 31, 2014 14.78 .45 .52 .97 (.45) (.45) — — 15.30 6.71 26,761 1.55 3.09 11 July 31, 2013 15.78 .43 (1.00) (.57) (.43) (.43) — — 14.78 (3.73) 37,026 1.53 2.77 16 July 31, 2012 14.69 .49 1.09 1.58 (.49) (.49) — — 15.78 10.88 39,662 1.55 3.20 10 July 31, 2011 14.96 .52 (.27) .25 (.52) (.52) —c —d 14.69 1.76 25,825 1.54 3.56 25 July 31, 2010 14.30 .51 .66 1.17 (.51) (.51) —c — 14.96 8.31 30,968 1.56e 3.47e 13 Class M January 31, 2015** $15.30 .26 .49 .75 (.26) (.26) — — $15.79 4.95* $1,016 .52* 1.71* 5* July 31, 2014 14.78 .53 .52 1.05 (.53) (.53) — — 15.30 7.25 988 1.05 3.58 11 July 31, 2013 15.78 .51 (1.00) (.49) (.51) (.51) — — 14.78 (3.24) 1,120 1.03 3.27 16 July 31, 2012 14.69 .57 1.08 1.65 (.56) (.56) — — 15.78 11.44 887 1.05 3.72 10 July 31, 2011 14.96 .59 (.27) .32 (.59) (.59) —c —d 14.69 2.27 918 1.04 4.06 25 July 31, 2010 14.31 .59 .64 1.23 (.58) (.58) —c — 14.96 8.78 1,354 1.06e 3.96e 13 Class Y January 31, 2015** $15.27 .30 .49 .79 (.30) (.30) — — $15.76 5.22* $28,947 .27* 1.96* 5* July 31, 2014 14.75 .60 .52 1.12 (.60) (.60) — — 15.27 7.80 26,374 .55 4.08 11 July 31, 2013 15.76 .59 (1.01) (.42) (.59) (.59) — — 14.75 (2.83) 30,338 .53 3.77 16 July 31, 2012 14.66 .65 1.09 1.74 (.64) (.64) — — 15.76 12.09 32,122 .55 4.17 10 July 31, 2011 14.93 .67 (.28) .39 (.66) (.66) —c —d 14.66 2.80 13,693 .54 4.59 25 July 31, 2010 14.27 .66 .65 1.31 (.65) (.65) —c — 14.93 9.39 8,980 .56e 4.47e 13 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34    AMT-Free Municipal Fund    AMT-Free Municipal Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. a  Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b  Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c  Amount represents less than $0.01 per share. d  Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e  Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets July 31, 2010 0.02% The accompanying notes are an integral part of these financial statements. 36     AMT-Free Municipal Fund Notes to financial statements 1/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through January 31, 2015. Putnam AMT-Free Municipal Fund (the fund) is a diversified series of Putnam Tax-Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income exempt from federal income tax. The fund invests mainly in bonds that pay interest that is exempt from federal income tax, are investment grade in quality and have intermediate- to long-term maturities (three years or longer). The fund does not intend to invest in securities the interest on which is subject to the alternative minimum tax (AMT). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. AMT-Free Municipal Fund     37 Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 38     AMT-Free Municipal Fund At July 31, 2014, the fund had a capital loss carryover of $9,541,054 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,772,457 $2,004,593 $5,777,050 * 3,337,309 N/A 3,337,309 July 31, 2018 426,695 N/A 426,695 July 31, 2019 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $938,847 recognized during the period between November 1, 2013 and July 31, 2014 to its fiscal year ending July 31, 2015. The aggregate identified cost on a tax basis is $336,495,911, resulting in gross unrealized appreciation and depreciation of $41,360,902 and $417,301, respectively, or net unrealized appreciation of $40,943,601. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. AMT-Free Municipal Fund     39 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $76,616 ClassB 735 ClassC 6,231 ClassM 235 ClassY 6,664 Total $90,481 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $181 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $213, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% of the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% of all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $379,096 ClassB 13,314 ClassC 132,822 ClassM 2,503 Total $527,735 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $5,710 and $222 from the sale of classA and classM shares, respectively, and received $0 and $8 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $13,897 on classA redemptions. 40     AMT-Free Municipal Fund Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $63,308,355 $47,257,327 U.S. government securities (Long-term) — — Total $63,308,355 $47,257,327 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 862,421 $13,344,101 3,282,301 $48,954,028 Shares issued in connection with reinvestment of distributions 306,900 4,757,704 672,025 10,017,465 1,169,321 18,101,805 3,954,326 58,971,493 Shares repurchased (2,604,022) (40,229,612) (6,282,144) (92,617,639) Net decrease (1,434,701) $(22,127,807) (2,327,818) $(33,646,146) Six months ended 1/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 10,039 $154,542 8,398 $123,792 Shares issued in connection with reinvestment of distributions 2,834 43,979 6,607 98,479 12,873 198,521 15,005 222,271 Shares repurchased (4,708) (72,786) (80,517) (1,193,495) Net increase (decrease) 8,165 $125,735 (65,512) $(971,224) Six months ended 1/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 110,502 $1,718,451 107,177 $1,597,066 Shares issued in connection with reinvestment of distributions 21,260 330,471 52,672 786,228 131,762 2,048,922 159,849 2,383,294 Shares repurchased (176,574) (2,735,065) (915,223) (13,519,377) Net decrease (44,812) $(686,143) (755,374) $(11,136,083) AMT-Free Municipal Fund     41 Six months ended 1/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 7,314 $113,642 3,228 $47,533 Shares issued in connection with reinvestment of distributions 1,032 16,040 2,300 34,354 8,346 129,682 5,528 81,887 Shares repurchased (8,626) (134,015) (16,722) (246,068) Net decrease (280) $(4,333) (11,194) $(164,181) Six months ended 1/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 238,657 $3,682,354 670,795 $9,990,402 Shares issued in connection with reinvestment of distributions 26,884 417,146 53,624 799,500 265,541 4,099,500 724,419 10,789,902 Shares repurchased (156,345) (2,416,477) (1,053,015) (15,544,449) Net increase (decrease) 109,196 $1,683,023 (328,596) $(4,754,547) Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 42     AMT-Free Municipal Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. AMT-Free Municipal Fund     43 Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44     AMT-Free Municipal Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam AMT-Free Municipal Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Free Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 31, 2015
